DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 QUANTUM LIMITED PARTNERS, LTD., QUANTUM PARK OVERLAY
DEFENDANT DISTRICT, DESHA PENCHEFF, AL SLAMAN, CYNTHIA
  BENSON, QUANTUM PARK PROPERTY OWNERS’ ASSOCIATION,
   INC., EUGENE GERLICA, DOUGLAS MACDONALD, FIORENZO
BRESOLIN, and HEATHER RINTOUL a/k/a HEATHER MACDONALD,
                         Appellants,

                                     v.

         OLEN PROPERTIES CORP., a Florida Corporation and
          SECURED HOLDINGS, INC., a Nevada Corporation,
                          Appellees.

                               No. 4D18-1700

                               [May 23, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2015-CA-
001721-XXXX-MB.

   Irwin R. Gilbert, Cristopher S. Rapp and Eric M. Yesner of Kelley
Kronenberg, West Palm Beach, for appellant Quantum Limited Partners,
LTD.

   Robert Rivas of Sachs Sax Caplan, P.L., Tallahassee, for appellees Olen
Properties Corporation and Secured Holdings, Inc.

PER CURIAM.

   Affirmed.

GERBER, C.J., WARNER and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.